DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (“IDS”) filed 18 September 2020 contains duplicate citations of the five references cited in the IDS filed 28 February 2020.  In order to avoid duplicate publication of the citation in any future patent publication, the duplicate citations have been lined through.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the inner circumferential surface" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inner circumferential surface" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites a “drum washing machine” in the preamble but only recites a tub in the claim body. Thus, there appears to be missing requisite rotatable drum structure for performing the washing function of a conventional drum washing machine as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102006027440 B3 to MIELE & CIE KG (“MIELE”; cited by Applicant; machine translation provided by Examiner).
Regarding claims 9-12, MIELE (in Figs. 1-5c and associated text) discloses a drum washing machine (see ¶ [0019] of translation) includes: 
a tub (1);
a motor bracket (4) configured to fix a motor to the tub; and 
an elastic member (3-7 in Fig. 3) provided between the tub and the motor bracket, wherein the elastic member has a diameter of at least a portion of the inner circumferential surface of the elastic member that is decreases from opposite ends toward a center of the elastic member (note securing pin 5 is sloped and the inner circumferential surface of part 7, shown as left edge in Figs. 5a-5c, decreases in diameter between ends),
wherein the elastic member includes a cylindrical body (3 in Figs. 3-4) and a flange formed at an edge of both ends of the body (see Figs. 3-4), and the flange includes a protruding portion protruding from the flange (see Fig. 3 where ends of the flange protrude from the flange circumferentially and radially, or Fig. 4 where the flange end includes protruding portion 15),
wherein the protruding portion is formed in a circumferential direction on an upper surface of the flange (see Fig. 3),
wherein the protruding portion includes a section having at least one shape of a circle, a rhombus, a rectangle, and a trapezoid (note rounded protruding portion 15 generally reads on being triangular or circular, note also the outer end of the flange is rectangular in a circumferential and radial direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIELE in view of US 2002/0021655 to SHIN.
Regarding claims 1-2 and 7-8, MIELE discloses a drum washing machine (see ¶ [0019] of translation) comprising:
a tub (1) having a coupling part (19);
a drum rotatably installed in the tub (see drum disclosure in ¶ [0019] of translation);
 motor bracket (4) installed at the coupling part; and 
an elastic member (3-7 in Fig. 3) having a cylindrical shape and disposed between the motor bracket and the tub,
wherein the motor bracket comprises a coupling hole corresponding to the coupling part (see Figs. 1-2 clearly showing such configuration), and an outer circumferential surface of the elastic member (3) is configured to contact an inner surface of the coupling hole,
wherein the elastic member comprises: 
a body (see body 3 at Figs. 3-4);
a flange protruding in an outer direction from each of opposite ends of the body (see Figs. 3-4); and 
a protruding portion protruding from the flange, wherein the protruding portion is formed in a circumferential direction at edges of the flange (see Fig. 3 where ends of the flange protrude from the flange circumferentially and radially, or Fig. 4 where the flange end includes protruding portion 15).

Regarding claim 1, MIELE discloses the claimed invention including the elastic member having ribs (12), but MIELE does not expressly disclose all features of claim 1 including wherein the elastic member comprises a rib protruding in a radial direction from the inner circumferential surface of the elastic member, and the rib has a protruding length that is largest at a longitudinal center of the elastic member.  However, it is old and known in the antivibration art to provide an elastic member having a similar configuration as that recited in claim 1 with a rib (37) protruding in a radial direction from the inner circumferential surface of the elastic member (within boss hole 34), and the rib has a protruding length that is largest at a longitudinal center of the elastic member (note the protruding length of rib 37 is at its largest from top to bottom of the rib including at a longitudinal center of the elastic member as shown in Fig. 5).  SHIN discloses the use of ribs as a more efficient vibration attenuation means (see abstract of SHIN).  Additionally, SHIN discloses that “due to the shape of the central portion of the vibration damper 32 and the contact protrusions 35 and 36, transmission of vibrations to the outer portion can be minimized since the resonant frequency can be lowered while having same hardness as that of the conventional vibration damper.” (SHIN at ¶ [0079])
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the inner circumferential surface of the elastic member of MIELE with such rib structure as disclosed in SHIN to provide a more effective and efficient antivibration structure.
Regarding claim 3, SHIN teaches wherein the protruding length of the rib decreases from the center of the elastic member as being directed toward an end of the elastic member (note the inner protruding rib 37 at the center of inner boss 34 and .
Regarding claim 4-5, SHIN further discloses wherein the rib comprises a plurality of ribs (see Figs. 5-6 of SHIN), and at least two of the plurality of ribs each have a protruding length that increases in the radial direction of the elastic member as being directed toward the center of the elastic member (see above, noting the inner radial length of the rib between the center and the end of elastic member 32) and wherein the plurality of ribs are disposed to be spaced apart from each other in the circumferential direction (see Figs. 5-6 of SHIN),
Regarding claim 6, SHIN further discloses wherein the rib comprises at least one shape of a circle, a rhombus, a rectangle, and a trapezoid (note the circular shape of ribs 37, as well as ribs 35 in Figs. 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711